Case 1:20-cv-00857-CFC Document 9 Filed 07/02/20 Page 1 of 40 PageID #: 159




                         EXHIBIT 2




                      Redacted Public Version
 Case 1:20-cv-00857-CFC Document 9 Filed 07/02/20 Page 2 of 40 PageID #: 160




     MANHATTAN TELECOMMUNICATIONS CORP. D/B/A METROPOLITAN
          TELECOMMUNICATIONS, A/K/A METTEL v. GRANITE
                    TELECOMMUNICATIONS, LLC
                Court of Chancery of the State of Delaware
                         C.A. No. 2020-0468-JRS
                           As of June 26, 2020

                            INDEX OF PLEADINGS

No. D.I.    Date                        Title                         Confidential
2A         06/15/20 Verified Complaint for Injunctive Relief          Confidential
2B         06/15/20 Exhibits A-C to Verified Complaint for Confidential
                    Injunctive Relief
1A         06/15/20 Verification (Declaration of Mark Marshall to
                    Verified Complaint)
1B         06/15/20 Letter to Register in Chancery from Steven L.
                    Caponi Providing Summons Instructions
1C         06/15/20 Rule 5.1 Certification
1D         06/15/20 Supplemental Information         Sheet     with
                    Statement of Good Cause
1E         06/18/20 [Public Version] Verified Complaint
1F         06/23/20 Issued 1 Summons 1 copy to Counsel via
                    US Mail 06.23.2020
1G         06/23/20 Plaintiff’s Motion for Confidential
                    Treatment
1H         06/23/20 [Proposed] Order Granting Motion for
                    Confidential Treatment
1I         06/24/20 Granted [Proposed] Order Granting Motion
                    for Confidential Treatment
2C         06/25/20 Plaintiff’s Motion to Expedite                    Confidential
1J         06/25/20 [Proposed] Order Granting Plaintiff’s
                    Motion to Expedite
Case 1:20-cv-00857-CFC Document 9 Filed 07/02/20 Page 3 of 40 PageID #: 161




  MANHATTAN TELECOMMUNICATIONS CORP. D/B/A METROPOLITAN
       TELECOMMUNICATIONS, A/K/A METTEL v. GRANITE
                 TELECOMMUNICATIONS, LLC
             Court of Chancery of the State of Delaware
                      C.A. No. 2020-0468-JRS


                                   2A
                  Verified Complaint for Injunctive Relief

                                 06/15/20
Case 1:20-cv-00857-CFC Document 9 Filed 07/02/20 Page 4 of 40 PageID #: 162
 Case 1:20-cv-00857-CFC Document 9 Filed 07/02/20 Page 5 of 40 PageID #: 163




via completely false information about a competitor, MetTel, so it can steal MetTel’s

current and potential clients and thereby increase its own profits.

      3.     MetTel discovered that Granite has undertaken a coordinated effort,

which appears to stretch from entry level sales personnel all the way to the CEO, to

contact current and potential MetTel clients and tell them that

                                                                 These statements are

completely false without any basis in fact, and Granite either knows they are false

or is recklessly indifferent to whether they are true or false. Granite is making these

false statements to sow doubt with MetTel’s existing and potential clients about




      4.     Granite’s conduct is even more despicable because many of MetTel’s

clients are in healthcare, public service, public safety, and federal, state and local

governments. MetTel provides essential services for its clients—a service all the

more essential under the current circumstances, when the majority of employees in

the U.S. who are able to do so are working solely by telecommuting, and

telecommunications is the only practical way to remain connected to patients,

customers and the public. Even more so during these times, clients need to know

they are partnered with

                                        which they are with MetTel. False word of

                                          2
 Case 1:20-cv-00857-CFC Document 9 Filed 07/02/20 Page 6 of 40 PageID #: 164




MetTel’s                                        is the kind of rumor that will spread

throughout the market and poison MetTel’s prospects, particularly among those for

whom an interruption in telecommunications services would be the most devastating

at this time: healthcare and government operations on the front lines of the pandemic.

      5.     Without this Court’s prompt intervention, there is a high probability

that Granite’s malicious campaign will succeed, and MetTel’s business and its

reputation will be irreparably damaged.

                                     PARTIES

      6.     Plaintiff MetTel is a privately-held corporation organized under the

laws of Delaware, with its principal place of business in New York, New York.

MetTel’s registered agent for service of process is: Corporation Service Company,

251 Little Falls Drive, Wilmington, DE 19808.

      7.     Defendant Granite is a limited liability company organized under the

laws of Delaware, with its principal place of business in Quincy, Massachusetts. Its

registered agent for service of process is Corporate Creations Network Inc., 3411

Silverside Road, Tatnall Building, Suite 104, Wilmington, DE, 19810.




                                          3
Case 1:20-cv-00857-CFC Document 9 Filed 07/02/20 Page 7 of 40 PageID #: 165
Case 1:20-cv-00857-CFC Document 9 Filed 07/02/20 Page 8 of 40 PageID #: 166
 Case 1:20-cv-00857-CFC Document 9 Filed 07/02/20 Page 9 of 40 PageID #: 167




      Granite’s Ongoing Campaign of Lies

      17.    Granite has begun telling MetTel’s current and potential clients—

falsely

                     The purpose of these lies is to convince MetTel’s clients and

potential clients that MetTel is



      18.    Granite has spread these lies via e-mails, voice mail messages, and

telephone conversations with MetTel clients for the specific purpose of damaging

MetTel’s business and harming its reputation.

      19.    In late April 2020, MetTel learned for the first time that Granite might

be spreading false information about MetTel. MetTel received an email from one

of its clients that was concerned and confused about a voice mail it received on April

24, 2020, from a client relations professional at Granite. The caller indicated he had

some unsettling information about MetTel that he would share when the client

returned the call.



                                   Exhibit A.

      20.    On May 12, 2020, MetTel learned that Granite had contacted another

MetTel client, this one an operator of assisted living and memory care retirement

communities. The client forwarded to MetTel an email by the Senior Director of

                                           6
Case 1:20-cv-00857-CFC Document 9 Filed 07/02/20 Page 10 of 40 PageID #: 168




Healthcare at Granite, who was attempting to schedule a call between Granite’s

Chief Executive Officer and the Chairman of the Board and CEO of the client. In a

follow-up email of the same date explaining the purpose for the call, the Senior

Director made it clear that Granite wanted to take the client’s business away from

MetTel. As a rationale for why the client would be interested in leaving MetTel and

taking its business to Granite, he said that

                                                                       Exhibit B.

      21.    The client was understandably confused and concerned about this

information and sought reassurances from MetTel.

      22.    On June 2, 2020, MetTel received a call from the head of procurement

of one of its largest customers, asking if MetTel is

              This was a very unusual and disconcerting inquiry, inconsistent with

MetTel’s longstanding relationship with this customer. Personnel from the customer

have since confirmed that Granite had contacted it and made the same assertion that

MetTel is

      23.    The statements made by Granite about MetTel are blatantly false.




      24.    Moreover, there is no legitimate way that Granite had

     upon which to base these statements.

                                           7
Case 1:20-cv-00857-CFC Document 9 Filed 07/02/20 Page 11 of 40 PageID #: 169




                 MetTel has never shared                    with Granite. Nor could

Granite be basing its statements on information provided by MetTel as part of the

parties’ business dealings, because that information is protected by a confidentiality

agreement. As such, this was not a case where Granite’s statements were based in

                                                                              Granite

was spreading harmful “facts” about MetTel with a gross indifference to whether

those “facts” were true or false. Obviously, the truth or falsity of these statements

did not matter to Granite because the statements benefitted Granite.

      25.    The Chief Information Officer of the same client that was contacted on

May 12, 2020, informed MetTel that around the same time as the Granite Senior

Director’s email, Granite personnel called the client’s CEO’s assistant with the

message that MetTel was        Exhibit C. The client’s CIO

reported that the CEO was very concerned by this information and that the news had

spread very quickly within the client’s organization. Id.

      26.    Again, this information was false.

And Granite was not privy to any valid information that would have allowed it to

reach that conclusion legitimately.

                                          8
Case 1:20-cv-00857-CFC Document 9 Filed 07/02/20 Page 12 of 40 PageID #: 170




      27.    Finally, in his May 11, 2020, email, the Granite Senior Director stated

that Granite had made presentations to some of MetTel’s other clients, all of whom

were in the healthcare field. Upon information and belief, Granite made the same

misrepresentations about

      28.    One of these clients has not returned MetTel’s calls and has rejected

efforts to set up a meeting with MetTel since being contacted by Granite. Met Tel

has concluded that it most likely lost that client’s future business due to Granite’s

campaign of misinformation.

      29.    These incidents cannot be excused as the actions of one or two rogue

employees. The Granite Senior Director was attempting to set up a call between the

client’s CEO and the CEO of Granite. Thus, the ongoing attack against MetTel

apparently is being orchestrated with the knowledge, approval, and participation of

the highest level executives at Granite.

      The Harm to MetTel

      30.    MetTel does not know how many of its customers and potential

customers Granite personnel have contacted with the same or similar false,

misleading, and defamatory statements about MetTel. It has hard evidence of only

three customers, but MetTel has a reasonable basis to believe that Granite’s efforts

have extended, or will extend, beyond these customers. This belief is based on the

fact that: (i) MetTel has received these reports from three different clients who have

                                           9
Case 1:20-cv-00857-CFC Document 9 Filed 07/02/20 Page 13 of 40 PageID #: 171




no relationship to one another; (ii one of the emails from Granite reveals that it has

met with several MetTel customers; (iii the apparent involvement of Granite’s CEO

indicates that this was not a one-off incident; and (iv the messages to MetTel’s

clients involved different Granite personnel in different geographic regions.

      31.      Given the critical nature of telecommunications services, once a doubt

has been raised about       a client would be duty-bound to

investigate; it could not ignore an assertion of risk to its critical infrastructure. Once

that seed has been planted, the client will undertake a critical look at a provider with

which it had been perfectly happy. The client may terminate the contract based on

a pretext when the termination is actually caused by unresolved doubts about the

provider’s viability.

      32.      Given the importance of     of a

telecommunications provider, there is a real risk that MetTel will be asked to bid on

fewer and fewer contracts going forward as Granite’s lies circulate throughout the

marketplace.

      33.      Granite is fully aware that MetTel’s customers specifically, and the

industry in general, place great importance on

communication providers. Once confidence                                                is

called into question, customers and potential customers can simply choose the non-

confrontational option of selecting a different vendor, never telling the slandered

                                           10
Case 1:20-cv-00857-CFC Document 9 Filed 07/02/20 Page 14 of 40 PageID #: 172




provider of their concerns. As a result, the provider that was the subject of the

defamatory lies is not afforded the opportunity to repair its reputation, set the record

straight or reclaim its customer—never knowing which customers or opportunities

were lost as a result of the lies.

       34.    Granite is counting on customers taking the path of least resistance and

MetTel never knowing with certainty which customers and business opportunities

were lost. Because it is so difficult to quantify the harm suffered by companies who

are the target of an insidious rumor campaign, the need for injunctive relief is

heightened and is often the only viable form of justice.

       35.    The irreparable harm to MetTel’s reputation and business will continue

if Granite is not brought to task and ordered to terminate its campaign against MetTel

immediately.

       36.    Moreover, MetTel’s reputation and goodwill in the industry has already

been harmed. MetTel may have already lost clients or potential clients because of

Granite’s lies. Granite must be held liable to compensate MetTel for these losses.

       37.    Based on information currently available to MetTel, the combined

value of the monetary and reputational harm it has suffered in connection with

Counts One through Five below does not exceed $75,000.




                                          11
Case 1:20-cv-00857-CFC Document 9 Filed 07/02/20 Page 15 of 40 PageID #: 173




                                  COUNT ONE
                                    Defamation
      38.    All paragraphs set forth above are incorporated by reference as if fully

set forth herein.

      39.    Granite published and continues to publish to third persons false and

defamatory statements about MetTel, as detailed above.

      40.    These third parties have understood the nature of these statements, that

they referred to MetTel, and that they were damaging to MetTel’s reputation.

      41.    These statements also constitute defamation per se in that they were

and are made with actual malice, attempting to take advantage of the fear and

uncertainty of a global catastrophe, and contain false and defamatory information

about MetTel’s business.

      42.    As a direct and proximate result of Granite’s defamation and

defamation per se, MetTel has suffered damages, including general (presumed)

damages, actual damages (e.g., loss of future or continued business from current

clients and prospective clients) and irreparable harm to its business reputation and

goodwill, and will continue to suffer such harm in the future.

      43.    Based on Granite’s actions MetTel has suffered harm and is entitled to

injunctive and other relief.




                                         12
Case 1:20-cv-00857-CFC Document 9 Filed 07/02/20 Page 16 of 40 PageID #: 174




                                  COUNT TWO
          Tortious Interference with Prospective Economic Advantage
      44.    All paragraphs set forth above are incorporated by reference as if fully

set forth herein.

      45.    The false and misleading statements by Granite interfered with

MetTel’s prospective economic advantage. Upon information and belief, one or

more clients were prepared to enter into a business relationship with MetTel, but

were persuaded not to do so by Granite’s dissemination of false information.

      46.    The false and misleading statements by Granite interfered with

MetTel’s prospective economic advantage by also inducing a currently unknown

number of prospective clients to not enter into business relationships with MetTel.

The number and identities of these additional prospective clients are unknown to

MetTel; but they are known to Granite and will be revealed in discovery.

      47.    Granite’s actions were intentional and without justification, leveraging

a national emergency for personal gain.

      48.    As a direct and proximate result of Granite’s actions, MetTel has

suffered harm and will continue to suffer harm in the future, which may not be

adequately compensable with monetary damages.          Based on Granite’s actions

MetTel has suffered harm and is entitled to injunctive and other relief. MetTel has

no adequate remedy at law.


                                          13
Case 1:20-cv-00857-CFC Document 9 Filed 07/02/20 Page 17 of 40 PageID #: 175




                                  COUNT THREE
                Tortious Interference with Contractual Relations
      49.    All paragraphs set forth above are incorporated by reference as if fully

set forth herein.

      50.    Granite was, and is, aware of the business and contractual relationships

between MetTel and its clients.

      51.    MetTel has a reasonable expectation that its business and contractual

relationships with its clients will continue.

      52.    As described in detail herein, Granite’s intentional interference with

MetTel’s rights has deprived, and continues to deprive, MetTel of the benefit of its

bargains, and impaired the value of its contractual relationships with its clients.

      53.    Granite’s ongoing effort to interfere with MetTel’s business and

contractual relationships with its clients is designed for an improper purpose, uses

improper means, and is not legally justified.

      54.    Granite’s ongoing interference with MetTel’s business and contractual

relationships has directly and proximately caused, and will in the future directly and

proximately cause, harm to MetTel, including monetary damages.

      55.    As a direct and proximate result of Granite’s actions, MetTel has

suffered harm and will continue to suffer harm in the future, which may not be

adequately compensable with monetary damages.            Based on Granite’s actions


                                           14
Case 1:20-cv-00857-CFC Document 9 Filed 07/02/20 Page 18 of 40 PageID #: 176




MetTel has suffered harm and is entitled to injunctive and other relief. MetTel has

no adequate remedy at law.

                                  COUNT FOUR
                                    Trade Libel

      56.    All paragraphs set forth above are incorporated by reference as if fully

set forth herein.

      57.    Granite has made, published, and transmitted statements directed to

existing clients of MetTel, and upon information and belief, to prospective clients of

MetTel, that Granite knows are false or were made with reckless disregard for the

truth or falsity of the statements, and that were intended to result in harm to MetTel,

and Granite continues to do so.

      58.    Granite’s conduct exploits a national crisis with the specific intent of

prejudicing MetTel in the conduct of its business and causing it monetary and

reputational harm.

      59.    Granite does not enjoy any privilege to make false, misleading and/or

disparaging statements about MetTel.

      60.    As a direct and proximate result of Granite’s actions, MetTel has

suffered harm and will continue to suffer harm in the future, which may not be

adequately compensable with monetary damages.

      61.    Without judicial intervention, Granite will continue to falsely disparage

MetTel.

                                          15
Case 1:20-cv-00857-CFC Document 9 Filed 07/02/20 Page 19 of 40 PageID #: 177




      62.     Based on Granite’s actions MetTel has suffered harm and is entitled to

injunctive and other relief. MetTel has no adequate remedy at law.

                                    COUNT FIVE
                     Deceptive Trade Practices, 6 Del. C. § 2532

      63.    All paragraphs set forth above are incorporated by reference as if fully

set forth herein.

      64.    Delaware Statute 6 Del. C. § 2532, which prohibits deceptive trade

practices, provides in relevant part:

             (a) A person engages in a deceptive trade practice when, in the course
                 of a business, vocation, or occupation, that person:

                                               * * *

                    (8) Disparages the goods, services, or business of another by false
                        or misleading representation of fact;
                                              * * *
                    (12) Engages in any other conduct which similarly creates a
                         likelihood of confusion or of misunderstanding.

      65.    Granite and MetTel are in commercial competition in the market for

telecommunications solutions.

      66.    As part of an ongoing effort to influence clients to purchase Granite’s

services, Granite has engaged in a pattern of deceptive conduct by disparaging

MetTel via false and misleading statements in emails, voice mails, and in telephone

calls to existing clients of MetTel, and upon information and belief, to prospective

clients of MetTel, regarding MetTel’s
Case 1:20-cv-00857-CFC Document 9 Filed 07/02/20 Page 20 of 40 PageID #: 178




      67.     Granite’s pattern of false and misleading statements has violated 6 Del.

C. §§ 2532(a)(8) and (a)(12) by misrepresenting and disparaging MetTel’s business

operations.

      68.     Granite’s pattern of false and misleading statements has deceived,

and/or has the tendency to deceive, MetTel’s clients and potential clients and the

public in general regarding the characteristics and qualities of MetTel’s services and

commercial activities.

      69.     Granite’s pattern of false and misleading statements is material because

it is likely to influence the decisions of clients and potential clients of MetTel’s

services, and/or has the tendency to deceive MetTel’s clients and potential clients

and the public in general regarding the critical issue of



      70.     Granite’s actions have been intentionally and deliberately undertaken

during a global pandemic for the purposes of causing confusion, mistake and

deception and for the purpose of enabling Granite to profit unfairly and at the

expense of MetTel.




                                          17
Case 1:20-cv-00857-CFC Document 9 Filed 07/02/20 Page 21 of 40 PageID #: 179




       71.       As a direct and proximate result of Granite’s actions, MetTel has

suffered harm to date, including monetary damages, and will continue to cause harm

in the future.

                                REQUEST FOR RELIEF
       WHEREFORE, MetTel requests judgment against Granite as follows:

       A.        Permanently enjoining Granite from making any false or misleading

                 statements about MetTel’s



       B.        Finding that Granite defamed MetTel;

       C.        Finding that Granite tortiously interfered with MetTel’s contractual

                 rights;

       D.        Finding that Granite tortiously interfered with MetTel’s prospective

                 economic advantage;

       E.        Finding that Granite committed trade libel;

       F.        Finding that Granite violated Delaware Statute 6 Del. C. § 2532;

       G.        Awarding damages to compensate MetTel not to exceed $75,000;

       H.        Referring this matter to the Delaware Attorney General upon finding of

                 Granite’s willful violation of Delaware Statute 6 Del. C. § 2532 for

                 possible imposition of a civil fine pursuant to 6 Del. C. § 2533(e); and



                                             18
Case 1:20-cv-00857-CFC Document 9 Filed 07/02/20 Page 22 of 40 PageID #: 180




     I.    Granting other and further relief as this Court deems just and proper.



Dated: June 15, 2020                K&L GATES LLP

                                    /s/ Steven L. Caponi
                                    Steven L. Caponi (No. 3484)
                                    Matthew B. Goeller (No. 6283)
                                    600 King Street, Suite 901
                                    Wilmington, DE 19801
                                    Phone: (302) 416-7000
                                    steve.caponi@klgates.com
                                    matthew.goeller@klgates.com

                                    Counsel for Plaintiff Manhattan
                                    Telecommunications Corp.




                                       19
Case 1:20-cv-00857-CFC Document 9 Filed 07/02/20 Page 23 of 40 PageID #: 181




  MANHATTAN TELECOMMUNICATIONS CORP. D/B/A METROPOLITAN
       TELECOMMUNICATIONS, A/K/A METTEL v. GRANITE
                 TELECOMMUNICATIONS, LLC
             Court of Chancery of the State of Delaware
                      C.A. No. 2020-0468-JRS


                                     2B
           Exhibits A-C to Verified Complaint for Injunctive Relief

                                  06/15/20
Case 1:20-cv-00857-CFC Document 9 Filed 07/02/20 Page 24 of 40 PageID #: 182




                   Exhibits A-C
             Redacted In Their Entirety
Case 1:20-cv-00857-CFC Document 9 Filed 07/02/20 Page 25 of 40 PageID #: 183




  MANHATTAN TELECOMMUNICATIONS CORP. D/B/A METROPOLITAN
       TELECOMMUNICATIONS, A/K/A METTEL v. GRANITE
                 TELECOMMUNICATIONS, LLC
             Court of Chancery of the State of Delaware
                      C.A. No. 2020-0468-JRS


                                      2C
           Plaintiff’s Motion to Expedite with Certificate of Service

                                   06/25/20




                THIS DOCUMENT IS A CONFIDENTIAL FILING.
     ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
Case 1:20-cv-00857-CFC Document 9 Filed 07/02/20 Page 26 of 40 PageID #: 184




    IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

 MANHATTAN TELECOMMUNICATIONS
 CORP., D/B/A METROPOLITAN
 TELECOMMUNICATIONS, A/K/A
 METTEL,

              Plaintiff,                              C.A. No. 2020-0468-JRS


       v.

 GRANITE TELECOMMUNICATIONS, LLC,

              Defendant.


                    PLAINTIFF’S MOTION TO EXPEDITE

      Plaintiff   Manhattan     Telecommunications       Corp.,    d/b/a   Metropolitan

Telecommunications, a/k/a MetTel (“MetTel”) respectfully moves this Court for an

Order: (1) shortening the time for Defendant Granite Telecommunications, LLC

(“Granite”) to answer the Verified Complaint; (2) ordering expedited discovery; and

(3) scheduling a trial for October 2020, or at the earliest time available for the Court.

In support of this Motion, MetTel states as follows:

      1.     In MetTel’s previous case against Granite, this Court denied MetTel’s

Motion for a Temporary Restraining Order and attendant Motion to Expedite. In so

doing, however, the Court noted that the dispute should nonetheless be resolved in



            THIS DOCUMENT IS A CONFIDENTIAL FILING.
 ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
Case 1:20-cv-00857-CFC Document 9 Filed 07/02/20 Page 27 of 40 PageID #: 185




an expeditious manner. See June 3, 2020, Hr’g Tr. 69:7–12. The Court scheduled a

trial for October 2020.

      2.     Since the Court’s ruling, Granite removed that case to federal court on

the basis of diversity. MetTel voluntarily dismissed the district court case and filed

a new Complaint with this Court. MetTel’s new Complaint makes clear that

MetTel’s monetary damages do not exceed $75,000, and that the primary relief

sought is an injunction to stop Granite from continuing to spread false and

defamatory statements about MetTel in an effort to tortiously interfere with MetTel’s

business operations. For the reasons set forth below, MetTel respectfully requests

this Court enter an Order expediting these proceedings and setting a trial date for

October 2020.

I.    Background

      3.     Granite has used the ongoing COVID-19 pandemic to enrich itself by

capitalizing on the public’s existing fears and generating new fears with

misinformation about MetTel.

      4.     As explained in the Complaint, Granite has begun telling MetTel’s

current and potential clients—

                                                  . The purpose of these lies is to

convince MetTel’s clients and potential clients that MetTel is



                               2
            THIS DOCUMENT IS A CONFIDENTIAL FILING.
 ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
Case 1:20-cv-00857-CFC Document 9 Filed 07/02/20 Page 28 of 40 PageID #: 186




      Granite has spread these lies via e-mails, voice mail messages, and telephone

conversations with MetTel clients for the specific purpose of damaging MetTel’s

business and harming its reputation.

      5.     In late April 2020, MetTel received an email from a concerned and

confused client about a voice mail it received from a client relations professional at

Granite on April 24, 2020. The caller indicated he had some unsettling information

about MetTel that he would share when the client returned the call.



                                                                                  See

Compl. Ex. A.

      6.     On May 12, 2020, MetTel learned that Granite had contacted another

MetTel client that operated assisted living and memory care retirement communities.

That client forwarded to MetTel an email by the Senior Director of Healthcare at

Granite, who was attempting to schedule a call between Granite’s CEO and the

Chairman of the Board and CEO of the client. In a follow-up email of the same date

explaining the purpose for the call, the Senior Director made it clear that Granite

wanted to take the client’s business away from MetTel. As a rationale for why the

client would be interested in leaving MetTel, he said that




                               3
            THIS DOCUMENT IS A CONFIDENTIAL FILING.
 ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
Case 1:20-cv-00857-CFC Document 9 Filed 07/02/20 Page 29 of 40 PageID #: 187




        See Compl. Ex. B. The client was understandably confused and concerned

about this information and sought reassurances from MetTel.

      7.         On June 2, 2020, MetTel received a call from the head of procurement

of one of its largest customers, asking if MetTel

                . Personnel from the customer have since confirmed that Granite had

contacted it and claimed that                                               .

      8.         The statements made by Granite about MetTel are blatantly false.




      9.         Moreover, there is no legitimate way that Granite had

     upon which to base these statements.




            .

      10.        Granite is spreading harmful “facts” about MetTel with a gross

indifference to whether those “facts” are true or false.

                               4
            THIS DOCUMENT IS A CONFIDENTIAL FILING.
 ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
Case 1:20-cv-00857-CFC Document 9 Filed 07/02/20 Page 30 of 40 PageID #: 188




      11.    The Chief Information Officer of the same client that was contacted on

May 12, 2020, informed MetTel that around the same time as the Granite Senior

Director’s email, Granite personnel called the client’s CEO’s assistant with the

message that MetTel                               . See Compl. Ex. C. The client’s

CIO reported that the CEO was very concerned by this information and that the news

had spread very quickly within the client’s organization. Id. Again, this information

was false.

      12.    Finally, in his May 11, 2020, email, the Granite Senior Director stated

that Granite had made presentations to some of MetTel’s other clients, all of whom

were in the healthcare field. Upon information and belief, Granite made the same

misrepresentations about                                             . One of these

clients has ceased returning MetTel’s calls and has rejected efforts to set up a

meeting with MetTel since being contacted by Granite. MetTel has concluded that

it most likely lost that client’s future business due to Granite’s campaign of

misinformation.

      13.    Moreover, these incidents cannot be excused as the actions of one or

two rogue employees. The Granite Senior Director was attempting to set up a call

between the client’s CEO and the CEO of Granite. Thus, the ongoing attack against

MetTel apparently is being orchestrated with the knowledge, approval, and

participation of the highest level executives at Granite.

                               5
            THIS DOCUMENT IS A CONFIDENTIAL FILING.
 ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
Case 1:20-cv-00857-CFC Document 9 Filed 07/02/20 Page 31 of 40 PageID #: 189




II.   ARGUMENT

      A.     Legal Standard

      14.    This Court has broad power to expedite proceedings. Delaware courts

are “always receptive to expediting any type of litigation in the interests of affording

justice to the parties.” Box v. Box, 697 A.2d 395, 399 (Del. 1997). The threshold

for obtaining expedited proceedings is low—plaintiffs seeking expedited

proceedings need only show that their claims are “sufficiently colorable” and that

“there is the possibility of a threatened irreparable injury.” Allen v. News Corp.,

2005 WL 415095, at *1 (Del. Ch. Feb. 3, 2005). Whether that showing is met is

assessed on the face of the pleadings—when considering whether to grant

expedition, the Court does not judge the merits of the case or “even the legal

sufficiency of the pleadings.” Morton v. Am. Mktg. Indus. Holdings, Inc., 1995 WL

1791090, at *2 (Del. Ch. Oct. 5, 1995).

      15.     “The burden on a plaintiff in seeking an expedited proceeding is not

high. ‘A party’s request to schedule an application for a preliminary injunction, and

to expedite the discovery related thereto, is normally routinely granted. Exceptions

to that norm are rare.’” Renco Grp., Inc. v. MacAndrews AMG Holdings, 2013 WL

209124, at *1 (Del. Ch. Jan. 18, 2013) (quoting In re Ness Technologies, Inc., 2011

WL 3444573, at *2 (Del. Ch. Aug. 3, 2011)).



                               6
            THIS DOCUMENT IS A CONFIDENTIAL FILING.
 ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
Case 1:20-cv-00857-CFC Document 9 Filed 07/02/20 Page 32 of 40 PageID #: 190




      16.    With respect to the dispute in this case, this Court previously noted that

it would be appropriate to address the merits of MetTel’s claims promptly, given

that the Court was “troubled by the allegations that have been made here.” See June

3, 2020, Hr’g Tr. 68:17-20. The Court asked that the parties confer on a schedule

“that moves the matter along” toward a trial date in “late October-ish, November-

ish.” Id. at 70:10–14.

      17.    With regard to Granite’s anticipated motion to dismiss the Complaint,

the Court directed that the motion should be “teed up right away. I don’t think there’s

any need to do a standard 30-30-15 briefing schedule. I think it can be submitted to

the Court much more quickly than that so that we can determine what claims will

remain in this court, what claims are viable, and then go from there.” Id. at 70:15-

22.

      B.     MetTel has asserted colorable claims.

             1.     Defamation

      18.    “Defamation is generally understood as ‘a false publication calculated

to bring one into disrepute.’ Ordinarily, the elements of defamation are: (1)

defamatory communication; (2) publication; (3) reference to the plaintiff; (4) third

party's understanding of the communication's defamatory character; and (5) injury.”

Preston Hollow Capital LLC v. Nuveen LLC, 216 A.3d 1, 9 (Del. Ch. 2019) (internal

citations omitted). As MetTel explains in its Complaint, Granite published and

                               7
            THIS DOCUMENT IS A CONFIDENTIAL FILING.
 ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
Case 1:20-cv-00857-CFC Document 9 Filed 07/02/20 Page 33 of 40 PageID #: 191




continues to publish false and defamatory statements about MetTel to third persons.

These third persons have understood that these statements referred to MetTel, and

that they were damaging to MetTel’s reputation. These statements also constitute

defamation per se in that they were and are made with actual malice and contain

false and defamatory information about MetTel’s business.

      19.    As a direct and proximate result of Granite’s defamation and

defamation per se, MetTel has suffered damages, including the loss of future

business from current clients and prospective clients, and irreparable harm to its

business reputation and goodwill.

             2.     Tortious Interference with Prospective Economic Advantage

      20.    A claim for tortious interference with prospective economic advantage

requires “(a) the reasonable probability of a business opportunity, (b) the intentional

interference by the defendant with that opportunity, (c) proximate causation, and (d)

damages.” Organovo Holdings, Inc. v. Dimitrov, 162 A.3d 102, 122 (Del. Ch.

2017).

      21.    As explained in the Complaint, Granite’s false and misleading

statements have interfered with MetTel’s prospective economic advantage. Upon

information and belief, one or more current clients and prospective clients were

prepared to enter into business relationships with MetTel, but were persuaded not to

do so by Granite’s dissemination of false information. Expedited proceedings are

                               8
            THIS DOCUMENT IS A CONFIDENTIAL FILING.
 ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
Case 1:20-cv-00857-CFC Document 9 Filed 07/02/20 Page 34 of 40 PageID #: 192




necessary to discover the number and identities of these current and prospective

clients. Granite’s actions were intentional and without justification, leveraging a

national emergency for personal gain.

             3.     Tortious Interference with Contractual Relations

      22.    A claim for tortious interference with contractual relations requires

proof that: “(1) there was a contract, (2) about which the particular defendant knew,

(3) an intentional act that was a significant factor in causing the breach of contract,

(4) the act was without justification, and (5) it caused injury.” WaveDivision

Holdings, LLC v. Highland Capital Mgmt., L.P., 49 A.3d 1168, 1174 (Del. 2012).

      23.    MetTel has existing contractual relations with its customers and clients.

Granite was, and is, aware of these contractual relationships.         MetTel has a

reasonable expectation that its business and contractual relationships with its clients

will continue. As described in the Complaint, Granite’s intentional interference with

MetTel’s rights has deprived, and continues to deprive, MetTel of the benefit of its

bargains, and impaired the value of its contractual relationships with its clients.

Granite’s ongoing campaign is designed for an improper purpose, uses improper

means, and is not legally justified. Granite’s ongoing interference with MetTel’s

business and contractual relationships has directly and proximately caused, and will

in the future directly and proximately cause, significant harm to MetTel.



                               9
            THIS DOCUMENT IS A CONFIDENTIAL FILING.
 ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
Case 1:20-cv-00857-CFC Document 9 Filed 07/02/20 Page 35 of 40 PageID #: 193




             4.    Trade Libel

      24.    Trade libel is “a libelous statement to consumers that falsely disparages

a plaintiff's goods or services.” Preston Hollow Capital LLC, 216 A.3d at 13.

Plaintiffs are entitled to relief under the concept of trade libel for “any injury to

economic advantage arising from false derogatory statements.” Organovo Holdings,

Inc., 162 A.3d at 120.

      25.    As explained in the Complaint, Granite has made, published, and

transmitted statements directed to existing clients of MetTel, and upon information

and belief, to prospective clients of MetTel, that Granite knows are false or were

made with reckless disregard for the truth or falsity of the statements, and that were

intended to result in harm to MetTel, and Granite continues to do so.

      26.    Granite’s conduct was undertaken with the specific intent of

prejudicing MetTel in the conduct of its business, disparaging its goods and services,

and causing it monetary and reputational harm. Granite does not enjoy any privilege

to make false, misleading and/or disparaging statements about MetTel. As a direct

and proximate result of Granite’s actions, MetTel has suffered significant harm and

will continue to suffer significant harm in the future, which may not be adequately

compensable with monetary damages.




                              10
            THIS DOCUMENT IS A CONFIDENTIAL FILING.
 ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
Case 1:20-cv-00857-CFC Document 9 Filed 07/02/20 Page 36 of 40 PageID #: 194




                5.    Deceptive Trade Practices

       27.      Under Delaware’s Uniform Deceptive Trade Practices Act, 6 Del. C. §

2531 et seq.,

                (a) A person engages in a deceptive trade practice when,
                in the course of a business, vocation, or occupation, that
                person:
                                           ***
                (8) Disparages the goods, services, or business of another
                by false or misleading representation of fact;

                                           ***
                (12) Engages in any other conduct which similarly creates
                a likelihood of confusion or of misunderstanding.

6 Del. C. § 2532(a).

       28.      Granite and MetTel are in commercial competition in the market for

telecommunications solutions.        As part of an ongoing campaign to influence

MetTel’s clients to purchase Granite’s services, Granite has disparaged MetTel

through false and misleading statements in emails, voice mails, and in telephone

calls to MetTel’s existing clients, and upon information and belief, to its prospective

clients,



                        .

       29.      Granite’s false and misleading statements have violated 6 Del. C. §§

2532(a)(8) and (a)(12) by misrepresenting and disparaging MetTel’s business

operations.
                              11
            THIS DOCUMENT IS A CONFIDENTIAL FILING.
 ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
Case 1:20-cv-00857-CFC Document 9 Filed 07/02/20 Page 37 of 40 PageID #: 195




      30.    Granite’s false and misleading statements have deceived and/or have

the tendency to deceive MetTel’s clients and prospective clients and the public in

general regarding

                          Granite’s false and misleading statements are material

because they are likely to influence the decisions of clients and potential clients of

MetTel’s services, and/or have the tendency to deceive MetTel’s clients and

prospective clients and the public in general regarding the critical issue of the

                                                                          . Granite’s

actions have been intentionally and deliberately undertaken for the purposes of

causing confusion, mistake and deception and for the purpose of enabling Granite to

profit unfairly at the expense of MetTel.

      31.    As a direct and proximate result of Granite’s actions, MetTel has

suffered significant harm to date, including monetary damages, and will continue to

cause significant harm in the future.

      C.     MetTel continues to suffer irreparable injuries.

      32.    This Court will grant expedition where “there is the possibility of a

threatened irreparable injury.” Allen v. News Corp., 2005 WL 415095, at *1 (Del.

Ch. Feb. 3, 2005). Here, there is more than just the mere “possibility” of irreparable

harm. MetTel has suffered—and continues to suffer—actual irreparable harm as a

result of Granite’s misconduct.

                              12
            THIS DOCUMENT IS A CONFIDENTIAL FILING.
 ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
Case 1:20-cv-00857-CFC Document 9 Filed 07/02/20 Page 38 of 40 PageID #: 196




      33.     MetTel does not know how many of its customers and potential

customers Granite personnel have contacted with the same or similar false,

misleading, and defamatory statements about MetTel. It has hard evidence of only

three customers, but MetTel has a reasonable basis to believe that Granite’s efforts

have extended, or will extend, beyond these customers. This belief is based on the

fact that: (i) MetTel has received these reports from three different clients who have

no relationship to one another; (ii) one of the emails from Granite reveals that it has

met with several MetTel customers; (iii) the apparent involvement of Granite’s CEO

indicates that this was not a one-off incident; and (iv) the messages to MetTel’s

clients involved different Granite personnel in different geographic regions.

      34.     Given the critical nature of telecommunications services, once a doubt

has been raised about a                            a client would be duty-bound to

investigate                                                , even from a provider with

which it had been perfectly happy. The client may terminate the contract based on

a pretext even though the termination is actually caused by unresolved doubts about

the

                                              , there is a real risk that MetTel will be

asked to bid on fewer and fewer contracts going forward as Granite’s lies circulate

throughout the marketplace.



                              13
            THIS DOCUMENT IS A CONFIDENTIAL FILING.
 ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
Case 1:20-cv-00857-CFC Document 9 Filed 07/02/20 Page 39 of 40 PageID #: 197




       35.      Granite is fully aware that the industry in general, and MetTel’s

customers specifically,

                               Once confidence                                        is

called into question, customers and potential customers may simply choose the

nonconfrontational option of selecting a different vendor, never telling the defamed

provider of their concerns. As a result, the provider is not afforded the opportunity

to repair its reputation, set the record straight or reclaim its customer—never

knowing which customers or opportunities were lost as a result of the lies.

       36.      Granite is counting on customers taking the path of least resistance and

MetTel never knowing with certainty which customers and business opportunities

were lost.

       37.      The irreparable harm to MetTel’s reputation and business will continue

if Granite is not brought to task and ordered to terminate its campaign against MetTel

immediately. Moreover, MetTel’s reputation and goodwill in the industry have

already been harmed. MetTel may have already lost clients or potential clients

because of Granite’s lies. Granite must be held liable to compensate MetTel for

these losses.

III.   CONCLUSION

       38.      For the foregoing reasons, MetTel respectfully requests this Court

expedite these proceedings and set a trial date for October 2020.

                              14
            THIS DOCUMENT IS A CONFIDENTIAL FILING.
 ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
Case 1:20-cv-00857-CFC Document 9 Filed 07/02/20 Page 40 of 40 PageID #: 198




Dated: June 25, 2020              K&L GATES LLP

                                  /s/ Steven L. Caponi
                                  Steven L. Caponi (No. 3484)
                                  Matthew B. Goeller (No. 6283)
                                  600 King Street, Suite 901
                                  Wilmington, DE 19801
                                  Phone: (302) 416-7000
                                  steven.caponi@klgates.com
                                  matthew.goeller@klgates.com

                                  Counsel for Plaintiff Manhattan
                                  Telecommunications Corp.

                                  Words: 2,927




                             15
           THIS DOCUMENT IS A CONFIDENTIAL FILING.
ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
